Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXPLANATION OF REJECTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1--8 and 15-20 are drawn to the placement of an avatar at a specific location in the physical environment by a user for use by a nearby second user.  This will require searching in the subcategories A63F13/216, A63F2300/205, A63F2300/5573, G06F16/387, G06F16/487, G06F16/587, G06F16/687, and G06F16/787.
II.      Claims 9-14 are drawn to the creation of a tag from a barcode and an image by a user, to be used by a second user to access content.  This will require searching in subcategories G06K7/$ and G06K9/$.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, invention I has utility of enabling a user to send information to another user when that user is in a nearby physical location to a location chosen by the first user, and invention II has separate utility such as enabling a user to create a tag accessible to another user which gives the other user access to a resource.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention; or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Douglas J. Crisman on 12/23/2020 to request an oral election to the above restriction requirement, Applicant elected group I without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20200211291) in view of Bradski et al. (US PGPUB 20190094981).
As per claim 1, Miller discloses a non-transitory computer readable storage medium storing one or more programs configured for execution by an electronic device (Miller, abstract and [0033]), the one or more programs comprising instructions for:
receiving a request from a first user to place a first avatar of the first user at a first specific location in a physical environment (Miller, [0033], where the first user generates their avatar and places their avatar at a real geographical location), 
wherein the first avatar is configured to perform a first virtual action (Miller, [0169], where remote avatars are animated based on the facial expressions or voice inflection of the first user, thus allowing users at that geographical location to better interact with them);
in response to receiving the request from the first user, associating the first avatar with the first virtual action and the first specific location (Miller, [0033], [0150], and [0169], the first user is associated with the avatar and thus his avatar at the specified geographical location reflects his voice tone and facial expression); and
upon detecting that a second user is proximate to the first specific location (Miller, [0033], “interacting with a second user accessing the virtual world through a second user device 
sending operational information for the first avatar to a second device (Miller, [0150] and [0169], where the voice tone and facial expression info is sent to the first user’s avatar at the geographical location), 
wherein the operational information is configured when executed on the second device to enable first interactions of the second user with the first avatar, including causing the first avatar to perform the first virtual action (Miller, [0150] and [0169], where the facial expression, voice tone, or other human state of the first user is reflected on their remote avatar, thus enabling the second user to interact with them remotely);
receiving, from the second device, first session information regarding the second user’s first interactions with the first avatar; and updating online status of the first user, first avatar and/or the second user to reflect the first session information (Miller, [0150] and [0169], where the facial expression, voice tone, or other human state of the first user is reflected on their remote avatar, thus enabling the second user to interact with them remotely; this human state info maps to the session information).
Miller doesn’t disclose but Bradski discloses in response to receiving the request from the first user, associating the first avatar with the first virtual action and the first specific location (Bradski, [1322]-[1323] and [1493], where a user can place his avatar or monster into a physical environment for a virtual meeting with a user in that physical environment (or physical game area)).
Miller teaches a user attending a wedding at a physical location distance from the user’s actual location via an avatar, with the avatar reflecting the user’s facial and audio expressions and Bradski teaches a user placing his avatar at a distant physical location to participate in a meeting or a game.  Miller contains a “base” process of a user attending a wedding at a physical location distance from the user’s actual location via an avatar, with the avatar reflecting the 

As per claim 2, claim 1 is incorporated and Miller doesn’t disclose but Bradski discloses wherein the first virtual action comprises one of performing a gift exchange operation between the first user and the second user, displaying marketing information associated with the first user, and exchanging payments between the first user and the second user (Bradski, [1616]-[1617], where the user can see shoes he likes on a peer, and based on that, can be directed to the company’s webpage or the webpage of another seller that is selling them; in addition the peer can be rewarded by the company through a referral program even though the user and the peer didn’t discuss the shoes).
See claim 1 rejection for reason to combine.

As per claim 3, claim 1 is incorporated and Miller doesn’t disclose but Bradski discloses wherein the second user’s first interactions with the first avatar causes the first avatar to perform the first virtual action subject to constraints associated with the physical environment (Bradski, Figs. 93G and 93H and [1490]-[1493], where, when users move a game played with virtual characters to a different portion of the office, the AR system automatically 
See claim 1 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Miller in view of Bradski discloses receiving a request from a third user to place a second avatar of the third user at a second specific location in a physical environment, wherein the second avatar is configured to perform a second virtual action (Miller, [0033], where the first user generates their avatar and places their avatar at a real geographical location; and [0164]-[0165], where this can be performed for multiple attendees at the wedding or some other event);
in response to receiving the request from the third user, associating the second avatar with the second virtual action and the second specific location (Miller, [0033], [0150], and [0169], the first user is associated with the avatar and thus his avatar at the specified geographical location reflects his voice tone and facial expression, the second virtual action maps to voice tone or facial expressions of the third user; and [0164]-[0165], where this can be performed for multiple attendees at the wedding or some other event); and
upon detecting that the second specific location is proximate to the first specific location:  sending operational information for the first avatar and the second avatar to a third device used by the third user (Miller, [0033], “interacting with a second user accessing the virtual world through a second user device at the real geographical location through the remote avatar placed at the real geographical location”; [0150] and [0169], where the voice tone and facial expression info is sent to the first user’s avatar at the geographical location; and [0164]-[0165], where this can be performed for multiple attendees at the wedding or some other event), 
the operational information is configured when executed on the third device to cause the third device to display the first avatar and the second avatar, cause the first avatar to perform the first virtual action and the second avatar to perform the second virtual action (Miller, [0150] and [0169], where the facial expression, voice tone, or other human state of the first user is reflected on their remote avatar, thus enabling the second user to interact with them remotely and [0164]-[0165], where this can be performed for multiple attendees at the wedding or some other event), and 
display a result of the first virtual action and a result of the second virtual action (Miller, [0150], where the “avatar emotion” app enables emotions, detected as subtle effects of the remote users, to be displayed on the avatars for the people at the event at the geographical location).

As per claim 7, claim 6 is incorporated and Miller doesn’t disclose but Bradski discloses wherein the operational information causes the first avatar to perform the first virtual action and the second avatar to perform the second virtual action subject to constraints associated with the physical environment (Bradski, Figs. 93G and 93H and [1490]-[1493], where, when users move a game played with virtual characters to a different portion of the office, the AR system automatically scales the rendered content based on the size of the area of volume of the playing area; this maps to performing virtual actions subject to constraints).
See claim 1 rejection for reason to combine.

As per claim 8, claim 6 is incorporated and Miller doesn’t disclose but Bradski discloses wherein the first virtual action is an action that relates to the second avatar and the second virtual action is an action that relates to the first avatar (Bradski, Figs. 93G and 93H and [1490]-[1493], where one user moving the game area to the office floor and the second user moving his monster to the office floor enables both users to play the game in the new location).
See claim 1 rejection for reason to combine.

As per claim 15, Miller in view of Bradski discloses a method (Miller, abstract and [0033]) comprising:
receiving a request from a first user to place a first avatar of the first user at a first specific location in a physical environment, wherein the first avatar is configured to perform a first virtual action;
in response to receiving the request from the first user, associating the first avatar with the first virtual action and the first specific location; and
upon detecting that a second user is proximate to the first specific location:
sending operational information for the first avatar to a second device, 
wherein the operational information is configured when executed on the second device to enable first interactions of the second user with the first avatar, including causing the first avatar to perform the first virtual action;
receiving, from the second device, first session information regarding the second user’s first interactions with the first avatar; and
updating online status of the first user, first avatar and/or the second user to reflect the first session information (see claim 1 rejection for detailed analysis).

As per claim 16, claim 15 is incorporated and Miller in view of Bradski discloses wherein the first virtual action comprises one of performing a gift exchange operation between the first user and the second user, displaying marketing information associated with the first user, and exchanging payments between the first user and the second user (see claim 2 rejection for detailed analysis).

As per claim 17, claim 15 is incorporated and Miller in view of Bradski discloses wherein the second user’s first interactions with the first avatar causes the first avatar to perform the first virtual action subject to constraints associated with the physical environment (see claim 3 rejection for detailed analysis).

As per claim 20, claim 15 is incorporated and Miller in view of Bradski discloses further comprising:  receiving a request from a third user to place a second avatar of the third user at a second specific location in a physical environment, wherein the second avatar is configured to perform a second virtual action;
in response to receiving the request from the third user, associating the second avatar with the second virtual action and the second specific location; and
upon detecting that the second specific location is proximate to the first specific location:
sending operational information for the first avatar and the second avatar to a third device used by the third user, 
wherein the operational information is configured when executed on the third device to cause the third device to display the first avatar and the second avatar, cause the first avatar to perform the first virtual action and the second avatar to perform the second virtual action, and display a result of the first virtual action and a result of the second virtual action (see claim 6 rejection for detailed analysis).

Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPUB 20200211291) in view of Bradski et al. (US PGPUB 20190094981) as applied to claims 1 and 15 above, and in further view of Varshney et al. (US PGPUB 20200219323).
As per claim 4, claim 1 is incorporated and Miller in view of Bradski doesn’t disclose but Varshney discloses wherein the one or more programs further comprise instructions for associating the first avatar with a resource (Varshney, [0088] and [0092], where one user can create a virtual whiteboard and multiple users can collaborate by writing on it), and 
wherein performing the first virtual action comprises presenting the resource to the second user and enabling second interactions of the second user with the first avatar, including accepting or rejecting the resource (Varshney, [0088] and [0092], where the creation of the whiteboard is the first virtual action of the first user and writing on the whiteboard maps to accepting the resource by the second user).
Miller in view of Bradski teaches a user placing his avatar at a physical location at a distance from the user’s actual location via an avatar, with the avatar reflecting the user’s facial and audio expressions and Varshney discloses the use of public whiteboards in a virtual environment tied to the real environment where one user can put up and multiple users can write on it.  Miller in view of Bradski contains a “base” process of a user placing his avatar at a physical location at a distance from the user’s actual location via an avatar, with the avatar reflecting the user’s facial and audio expressions.  Varshney discloses a comparable process that is the use of public whiteboards in a virtual environment tied to the real environment where one user can put up and multiple users can write on it that has been improved in the same way as the claimed invention.  Varshney’s known “improvement” could have been applied in the same way to the “base” process of Miller in view of Bradski and the results would have been predictable and resulted in. Furthermore, both Miller in view of Bradski and Varshney use and disclose similar system functionality (i.e. augmented reality in which avatars interact in place of people physically present which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 5, claim 4 is incorporated and Miller in view of Bradski doesn’t disclose but Varshney discloses wherein the one or more programs further comprise instructions for associating the first avatar with a resource (Varshney, [0088] and [0092], where one user can create a virtual whiteboard and multiple users can collaborate by writing on it), and 
wherein performing the first virtual action comprises presenting the resource to the second user and enabling second interactions of the second user with the first avatar, including accepting or rejecting the resource (Varshney, [0088] and [0092], where the creation of the whiteboard is the first virtual action of the first user and writing on the whiteboard maps to accepting the resource by the second user).
Miller in view of Bradski teaches a user placing his avatar at a physical location at a distance from the user’s actual location via an avatar, with the avatar reflecting the user’s facial and audio expressions and Varshney discloses the use of public whiteboards in a virtual environment tied to the real environment where one user can put up and multiple users can write on it.  Miller in view of Bradski contains a “base” process of a user placing his avatar at a physical location at a distance from the user’s actual location via an avatar, with the avatar reflecting the user’s facial and audio expressions.  Varshney discloses a comparable process that is the use of public whiteboards in a virtual environment tied to the real environment where one user can put up and multiple users can write on it that has been improved in the same way as the claimed invention.  Varshney’s known “improvement” could have been applied in the same way to the “base” process of Miller in view of Bradski and the results would have been predictable and resulted in. Furthermore, both Miller in view of Bradski and Varshney use and disclose similar system functionality (i.e. augmented reality in which avatars interact in place of people physically present which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 18, claim 15 is incorporated and Miller in view of Bradski and Varshney discloses further comprising: associating the first avatar with a resource, and wherein 

As per claim 19, claim 18 is incorporated and Miller in view of Bradski and Varshney discloses receiving, from the second device, second session information regarding the second user’s second interactions with the first avatar;
in response to receiving the second session information:
determining, based on the second session information, if the second user’s second interactions with the first avatar corresponds to the second user accepting the resource;
in accordance with a determination that the second user accepted the resource, updating a resource table with the information that the resource has been accepted by the second user (see claim 5 rejection for detailed analysis).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Monday through Friday from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619